DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	In response to the amendment filed 25 July 2022, claims 1, 2, 5, 7-12, 14-16 and 19-25 remain pending. 

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1, 2, 5, 7-12, 14, 15 and 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Independent claim 1 recites “An interactive system […] comprising:
an animated interactive visual character […]; 
a customizable user interface […]; and
a training module [...]”
The claim does not fall under any of the statutory categories (process, machine, manufacture, or composition of matter). The claimed visual character, user interface, and training module, in the broadest reasonable interpretation of the claim, are drawn to no more than data structures per se, and the claimed system does not positively recite any tangible components of the system on which the claimed data structures are embodied or utilized. While the claim does recite a “display unit”, the display unit is not positively recited as part of the claimed structure. 
Dependent claims 2, 5, 7-12, 14, 15 and 19-23 inherit the deficiencies of parent claim 1 through their dependencies, and thus are rejected for the same reasons. 

It is suggested, for example, that Applicant amend the claim to positively recite the display unit, as well as a processing unit and a memory with instructions that configure the processing unit to create or display the claimed animated visual character, user interface, and training module on the display unit. For example:
“An interactive system […] comprising:
a display unit;
a processing unit; and 
memory storing instructions configured to cause the processing unit to:
provide an animated interactive visual character […]; 
provide a customizable user interface […]; and
provide a training module […]”. 

Allowable Subject Matter
4.	Claims 16, 24 and 25 are allowed.

Response to Arguments
5.	Applicant’s arguments with respect to the section 103 rejection of the pending claims have been fully considered and are persuasive. The section 103 rejections have been withdrawn.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715